Title: Thomas Jefferson to Benjamin J. Campbell, 26 March 1816
From: Jefferson, Thomas
To: Campbell, Benjamin J.


          
            Sir
             Monticello Mar. 26. 16.
          
          I recieved the last night your favor of the 16th and hasten to acknolege it. I had before remarked in the newspapers an account of your new invented loom, which appeared to promise considerable advantages. but manufacturing with me is on too small a scale to make it an object, making only coarse cloths for my family and people. two common looms with flying shuttles do this. I had at one time thought of trying one of Janes’s looms, but his patentee for this state asked double it’s price in the other states, and I percieve in fact that it has not been adopted in practice. another circumstance would have put it out of my power of being useful to you which is that I set out on within 10. days on a visit to a possession 90. miles distant Southwardly, and shall not return till 6. weeks hence. under these circumstances I can only contribute my good wishes for the success of your loom and add to them the assurances of my respect.
          Th: Jefferson
         